DETAILED ACTION

Claim Status
1. 	Claims 2, 4-5, 10, 12-13, and 18-20 are cancelled.

Allowable Subject Matter

2.	Claims 1, 3, 6-9, 11, 14-17 and 21-26 are allowed.


Examiner’s Statement of Reasons for Allowance

3. 	The following is an Examiner’s statement of reasons for allowance: 

	The following claim limitations in claims 1, 9 and 17, would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to Duffy et al. (US 2009/0007116 A1) in view of Branson et al. (US 2013/0290966 A1.) and further in view of Branson (US 2014/0136723 A1.)  neither anticipates nor renders obvious “upon determining the multiple input port processing element contains one or more operators earlier redeployed into the multiple input port processing element from another of the at least two upstream processing elements, redeploying the one or more operators back to the another of the at least two upstream processing elements.”





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154